

117 S1555 IS: Get Americans Back To Work Act
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1555IN THE SENATE OF THE UNITED STATESMay 11, 2021Mr. Marshall (for himself, Mr. Scott of South Carolina, Mr. Cramer, Mr. Tuberville, Mr. Rubio, Mr. Daines, Mrs. Blackburn, Mr. Scott of Florida, Mr. Braun, Ms. Ernst, Mr. Graham, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo shorten the extension, and the amount, of Federal Pandemic Unemployment Compensation in order to get Americans back to work.1.Short titleThis Act may be cited as the Get Americans Back To Work Act.2.Shortening of the extension, and reducing the amount, of Federal Pandemic Unemployment Compensation(a)In generalSection 2104(e)(2) of the CARES Act (15 U.S.C. 9023(e)(2)) is amended by striking September 6, 2021 and inserting June 30, 2021.(b)AmountSection 2104(b)(3)(A) of such Act (15 U.S.C. 9023(b)(3)(A)) is amended—(1)in clause (ii), by striking September 6, 2021 and inserting May 31, 2021; and(2)by adding at the end the following:(iii)For weeks of unemployment ending after May 31, 2021, and ending on or before June 30, 2021, $150..